Exhibit 10.55
 
CHANGE IN TERMS AGREEMENT
 
Principal
$1,000,000.00
Loan Date
05-19-2009
Maturity
07-19-2009
Loan No.
42431
Call / Call
4A1 / BA
Account
Officer
10033
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.
Borrower:             AEROGROW INTERNATIONAL, INC.
    JACK J WALKER
    6075 LONGBOW DRIVE SUITE 20
BOULDER, CO 80301
Lender:                  First National Bank
Canyon Branch
1155 Canyon Blvd.
Boulder, CO 80302-5121

 
Principal Amount: $1,000,000.00
Date of Agreement: May 19, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS. A Promissory Note dated May 19, 2008 in
the original amount of $1,000,000.00 as modified from time to time by certain
Change in Terms Agreements, if applicable.
 
DESCRIPTION OF COLLATERAL. The collateral as described in any security
instrument or other related documents in which a security interest is given to
the lender to secure this indebtedness and any other indebtedness described
therein.
 
DESCRIPTION OF CHANGE IN TERMS. Extend maturity date from May 19, 2009 to July
19, 2009.
 
Increase interest rate from Wall Street Journal Prime Rate plus .50% floating to
Wall Street Journal Prime Rate plus 2.0% floating with a floor interest rate of
5.50%.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 19, 2009. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning June 19, 2009, with all subsequent interest payments to
be due on the same day of each month after that.
 
VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the base rate on
corporate loans posted by at least 75% of the nation's 30 largest banks known as
the Wall Street Journal Prime Rate (the "Index"). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current index rate upon
Borrower's request. The interest rate change will not occur more often than each
day. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 3.250% per annum. The interest rate to be applied
to the unpaid principal balance of this loan will be calculated as described in
the "INTEREST CALCULATION METHOD'"paragraph using a rate of 2.000 percentage
points over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 5.500% per annum
based on a year of 360 days. NOTICE: Under no circumstances will the interest
rate an this loan be less than 5.500% per annum or more than the maximum rate
allowed by applicable law.
 
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis: that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER:
 
AEROGROW INTERNATIONAL, INC
 
By:/s/ Jervis B. Perkins
     JERVIS B. PERKINS, President of
     AEROGROW INTERNATIONAL, INC
 
/s/ Jack J. Walker
JACK J. WALKER, Individually
 
 

--------------------------------------------------------------------------------

